77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dexter HUGHES, Appellant,v.Thomas HUNDLEY, Appellee.
No. 95-2317.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 26, 1995.Filed:  Feb. 27, 1996.

PER CURIAM.


1
Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


2
Iowa state inmate Dexter Hughes appeals from the district court's1 denial of his habeas petition under 28 U.S.C. § 2254.   We affirm.


3
Hughes brought this action claiming that his rights were violated when a prison disciplinary committee refused to call a witness Hughes had requested at his disciplinary hearing.   It is undisputed that the witness was not present during the incident giving rise to the disciplinary charge.   Based on that factor and other information in the record, we agree with the district court's conclusion that the witness's testimony would not have affected the outcome of the hearing.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa